COURT OF APPEALS FOR THE
                                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER ON MOTION

Cause number:                    01-16-00456-CV
Style:                           George E. Carroll
                                 v. Discover Bank
Date motion filed*:              July 15, 2015
Type of motion:                  First motion for extension of time to file appellant’s brief
Party filing motion:             Appellant
Document to be filed:

Is appeal accelerated?      No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                         Current Due date:
         Date Requested:

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:
                           The Court will not grant additional motions to extend time absent extraordinary circumstances.
                 Denied
                 Dismissed
                 Other: _____________________________________
          A clerk’s record was filed in this appeal on June 20, 2016, but a reporter’s record has not been filed. Because the
          appellate record is not complete, appellant’s brief is not due. See TEX. R. APP. P. 34.1(providing appellate record
          consists of clerk’s record and, if necessary to appeal, reporter’s record); 38.6 (providing date to file appellant’s
          brief is later of date clerk’s record or reporter’s record was filed). Accordingly, appellant’s motion is dismissed
          as moot.
          Nothing in the July 6, 2016 Memorandum Order of Referral to Mediation modifies the timetables in the Texas
          Rules of Appellate Procedure regarding the appellate record and briefs.


Judge’s signature: /s/ Russell Lloyd
                                                         Acting for the Court

Date: July 21, 2016